713 N.W.2d 771 (2006)
475 Mich. 859
PEOPLE of The State of Michigan, Plaintiff-Appellee,
v.
Andrew DUNN, Defendant-Appellant.
Docket No. 129597. COA No. 262875.
Supreme Court of Michigan.
May 24, 2006.
On order of the Court, the application for leave to appeal the August 25, 2005 *772 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.